DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                 Election/Restrictions
Applicant's election with traverse of claims 1-4 in the reply filed on 5-11-2021 is acknowledged.  The traversal is on the ground(s) that the products share the same technical features.  This is not found persuasive because the application is not a national phase application and is not evaluated under the Lack of Unity standard. The requirement is still deemed proper because as noted in the restriction on (5-6-2021) the first invention (claims 1-4) is drawn to a manufacturing method for a lampshade and the second invention (claim 5) is drawn to a product, namely a lampshade and there would be a serious search and/or examination burden if restriction were not required because: 
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
and is therefore made FINAL. Consequently, claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5-11-2021.
                                                                                Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Currently, .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
                                                                               SpecificationThe abstract of the disclosure is objected to because the abstract recites, 
by adding a lubricant, a dispersant and phosphors to a PC material. While the claims recite different verbiage, dispersed oil, phosphors and high-temperature resistant silicone oil, PC. 
Currently, the specification refers to the single figure in the application as “figure 1”.  This is improper, due to the fact that there is only a single figure present. Instead the single figure should be referred to as “the figure”. See 37 CFR 184(u)(1) and MPEP 608.02V
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high-temperature resistant" in claim 1 appears three times, and is a relative term which renders the claim indefinite.  The term "high-temperature resistant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination the term “high-temperature resistant” will be understood to comprise a temperature range of 300 °C or higher as provided in the dependent claims. 
The term "low speed" in claim 1 appears three times, and is a relative term which renders the claim indefinite.  The term "low speed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “low speed” in claim 1 & 4 is recited by claim 4 to be “less than 1000 rpm”. However, in the prior art the range of 400 to 1000 rpm is accepted to be “high speed mixing”. The term is indefinite because the specification does not clearly redefine the term. As noted in ([0180]) of Guo et al. (US-2020/0,392,330), it is stated that a mixing speed of the high speed mixer is from 400 to 1000 rpm.                                                          Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang Haifeng (CN-104,650,567, hereinafter Haifeng), in view of Wikipedia’s article on Mixing, (Mixing, 2017, hereinafter WAOM), in view of Xumin Ma (CN-102,304,292, hereinafter Ma) and in further view of Hein et al. (US-2019/0,169,376, hereinafter Hein)Regarding claim 1, 	
A manufacturing method for a lampshade, comprising steps of: 
step 1: adding high-temperature resistant silicone oil to PC material, and stirring the high-temperature resistant silicone oil and the PC material at a low speed for 30 to 60 minutes, so as to obtain a first mixture; 
step 2: adding dispersed oil to the first mixture, and stirring the dispersed oil and the first mixture at a low speed for 30 to 60 minutes, so that the dispersed oil and the first mixture are uniformly mixed to obtain a second mixture; 
step 3: preparing phosphors according to a required color temperature range 2700K- 6500K of an LED lamp, adding the phosphors to the second mixture, and stirring the phosphors and the second mixture at a low speed for 30 to 60 minutes, so as to obtain a third mixture; 
step 4: pouring the third mixture into an injection molding machine, which is injection molded at one time at a temperature of 270-330 °C, 
therein the weight ratio between the high-temperature resistant silicone oil and the PC material is 0.1-0.5%, 
the weight ratio between the dispersed oil and the PC material is 0.01- 0.05%, and 
the weight ratio between the phosphors and the PC material is 10-3%.
Haifeng teaches the following:
Haifeng teaching a multi-stage mixing process, where polycarbonate material is mixed with silicone oil, ([0034]). With ([0021]) teaching that polycarbonate at 100 ± 5 Kg, ([0026]) teaching the methyl silicone oil at 250 ± 12g. Which gives a ratio of silicone oil to polycarbonate, (250 / 100,000) * 100 = .25 %. In addition to mixing with various other components including polymethyl methacrylate (light diffusing agent), brightener, antioxidant, transparent flame retardant, ([0007]-[0013]). The multi-stage mixing process is followed by injection molding at the melt flow rate, 300 °C, 1.2kg, 18-23g/10min polycarbonate, ([0029]). Noting that the case law for sequential vs simultaneous steps may be cited. Generally, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Tatincloux, 108 USPQ 125. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). 

 is silent on the following limitation(s):
(a)’s mixing times, (b)’s dispersed oil and time & (c)’s phosphorus and time, (f) and (g)
Regarding Claim 1, Haifeng teaching a polycarbonate material that is mixed with silicone oil, and various other components including  polymethyl methacrylate (light diffusing agent), brightener, antioxidant, transparent flame retardant, and injection molding the material into the shape to form various for LED bulb lamp components. In analogous art for mixing various components together, WAOM suggests details regarding the impact of mixing time and its optimization and in this regard Second Author teaches the following:
, b.) & c.) (Mixing Mechanisms) teaches that when mixing material in the mixer, the material is transported from one location to another. This type of mixing leads to a less ordered state inside the mixer, the components that must be mixed are distributed over the other components. With progressing time the mixture becomes more randomly ordered. After a certain mixing time the ultimate random state is reached. As such, it is understood the time implemented impacts the homogeneity of a mixture, where at a particular amount of mixing time the ultimate random state is reached. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for fabricating an LED 
Accordingly citing the case law for result effective variables, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Haifeng/ WAOM discloses the claimed invention except for the optimized mixing time.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the mixing time, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the mixing time for the purpose of tailoring the degree of homogeneity achieved in the mixture.Regarding claim 1, Haifeng as modified above is silent on the following limitation(s):
 (b)’s dispersed oil & (c)’s phosphorus, (f) and (g)

([0017]) teaches that diffusing oil is an indispensable high-efficiency additive for plastic injection molding. It can also be called dispersing oil. It is a product with a diffusing effect, making the surface of the product smooth and without color spots and color lines.
([0009]) teaches injection molding materials 20-30 parts by weight…and 0.005 to 0.05 parts by weight of diffused oil are added into the injection molding machine. Which gives a ratio of dispersed oil to injection molding material, (0.005 / 30) * 100 = .016%. Highlighting, as stated above, it is understood that the amount of diffused oil implemented impact the surface finish of the product.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method of Haifeng as modified above, by utilizing a dispersed oil in the polycarbonate injection molding machine material compound, as taught by Ma. Highlighting, implementation of an optimized amount of dispersed oil in the polycarbonate injection molding machine material compound allows for tailoring the product with a diffusing effect, making the surface of the product smooth and without color spots and color lines, ([0017]).
Regarding claim 1, Haifeng 
(c)’s phosphorus and (g)
In analogous art for a polycarbonate implemented as a light emitting diode (LED), Hein suggests details regarding other additives such as phosphorus, and in this regard Hein teaches the following:
([0085]) teaches that the method comprises combining a phosphor component and a polycarbonate component to form a phosphor-polycarbonate composition. 
([0047]) teaches that the phosphor-polycarbonate composition can comprise 0.5 wt. % to 20 wt. % or about 0.5 to about 20 wt. %, or 1 wt. % to 10 wt. % or about 1 wt. % to about 10 wt. %, or 2 wt. % to 8 wt. % or about 3 wt. % to about 8 wt. % of the phosphor based on the total weight of the composition. With (Claim 1) teaching from about 80.0 wt. % to about 99.5 wt. % of a polycarbonate component. Which gives a ratio of phosphors to the PC material, (8 / 80) * 100 = 10%. Highlighting, ([0022]) teaches that the phosphor has an impact on the ability to convert the light emitted by an LED to a longer wavelength as needed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for fabricating an LED covering material via injection molding a material that comprises polycarbonate, silicone oil and additives such as antioxidants and flame retardants of Haifeng as modified above. By utilizing a phosphor component in tandem with a polycarbonate component, as taught by Hein. Highlighting, implementation of a allows for the phosphor material to 
B.) Claim(s) 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang Haifeng, in view of WAOM, in view of Ma, in view of Hein and in further view of Jianjun Zhou (CN-102,345,005, hereinafter Zhou)
Regarding claim 2, 	
Wherein an injection screw, a barrel and a nozzle of the injection molding machine are respectively made of an alloy material having a surface hardness higher than that of the phosphor, the alloy material having a surface hardness higher than that of the phosphor being any one of SKD61 alloy, HPT3 alloy, and HK6 alloy.
Regarding Claim 2, Haifeng teaching a polycarbonate material that is mixed with silicone oil, and various other components and injection molding the material into the shape to form various for LED bulb lamp components. In analogous art injection molding machines, Zhou suggests details the types of material that may be utilized for the injection molding screw, and in this regard Zhou teaches the following:
(Abstract) teaches an alloy screw production method comprises the following steps of: 1, selecting 42CrMo or SKD61 alloy as the material, and preparing according to the specification and length. Highlighting ([0002]) teaches that the invention relates to the technical field of screw manufacturing, in particular to a manufacturing method of an alloy screw used in an injection molding machine 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for fabricating an LED covering material via injection molding a material that comprises polycarbonate, silicone oil and additives such as antioxidants and flame retardants of Haifeng as modified above. By utilizing an injection molding screw made out of SKD61 alloy, as taught by Zhou. Due to the fact it would amount to nothing more than a use of a known material alloy, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Zhou.Accordingly, citing the case law for known material in the art, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Haifeng as modified above / Zhou discloses the claimed invention except for the implementation of SKD61 alloy for an injection molding screw. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize SKD61 alloy for an injection molding screw, since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to use SKD61 alloy for an injection molding screw for the purpose of using a known material in the art for an injection molding screw leading to a reasonable expectation of success.
	
	
C.) Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang Haifeng, in view of WAOM, in view of Ma, in view of Hein and in further view of Millipore-Sigma (Silicone Oil, 2014, hereinafter Sigma)Regarding claim 3, 	
Wherein the silicone oil in step 1 has a high temperature resistance of 300 °C or higher.
Regarding Claim 3, Haifeng teaching a polycarbonate material that is mixed with silicone oil,  but does not teach the temperature resistance of said oil. In analogous art for details about various properties about silicone oil, Sigma suggests details regarding the boiling point of silicone oil, and in this regard Sigma teaches the following:
(Physiochemical Information) teaches a boiling point of X > 315 °C (1013 hPa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for fabricating an LED covering material via injection molding a material that comprises polycarbonate, silicone oil and additives such as antioxidants and flame retardants of Haifeng as modified above. By recognizing silicone oil has a boil point above 300 °C, as taught by Sigma, due to the fact it would amount to nothing more than a use of a known material property, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Sigma.
D.) Claim(s) 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang Haifeng, in view of WAOM, in view of Ma, in view of Hein and in further view of Guo et al. (US-2020/0,392,330, hereinafter Guo). 
Regarding claim 4,
Wherein the speed of the stirring in step 1, step 2 and step 3 is less than 1000 rpm. 
Regarding Claim 4, Haifeng teaching mixing a polycarbonate material with silicone oil, and various other components but does not teach a mixing speed. In analogous art for a polycarbonate material compound that is injected molded, Guo suggests details regarding mixing speeds implemented, and in this regard Guo teaches the following:
([0180]) teaches that the preferred mixing time of the high speed mixer is from 1 to 3 min, and the mixing speed of the high speed mixer is from 400 to 1000 rpm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for fabricating an LED covering material via injection molding a material that comprises polycarbonate, silicone oil and additives such as antioxidants and flame retardants of Haifeng as modified above. By utilizing a mixing speed in the range of 400 to 1000 rpm, as taught by Guo. Highlighting, implementation of a mixing speed in the range of 400 to 1000 rpm provides a means for the one or more of the components to be homogeneously mixed in a high speed mixer. The mixing speed and mixing time of the high speed mixer are determined by the number and weight of the components required to be mixed, ([00180]). 
                                                          Conclusion

Fu Yi (CN-103,319,871) - (Abstract) discloses a remotely-excited fluorescent polycarbonate composite material and a preparation method. The  fluorescent polycarbonate composite material is prepared from 93 to 99 parts of polycarbonate, 0.5 to 1 part of an organosilicone photodiffusion agent, 3 to 5 parts of fluorescent powder, 0.2 to 0.4 parts of an anti-oxidant, 0.1 to 0.2 parts of a lubricant and 0.3 to 0.5 parts of a light stabilizer.
Yang Gaogeng (CN-107,097,379)- (Abstract) teaches that the invention discloses a kind of luminous instruments disk injection molding forming method, including luminescent powder and PC raw materials. The invention also comprising preheating the raw material mixed in.
Jianxin Hao (CN-102,382,444) - (Abstract) discloses a light diffusion material for a lamp cover and a method for manufacturing the lamp cover. The light diffusion material comprises the following components: 90% to 99% of polycarbonate resin, 0.05% to 8% of light diffusion agent, 0.1% to 5% of light stabilizer, 0.1% to 0.5% of heat stabilizer and 0.1% to 1% of processing aid. The lamp cover manufactured by adopting the material has better resistance to ultraviolet than a common lamp cover
Hua Xu (CN-102,643,525) - (Abstract) teaches that the invention provides a special polycarbonate light-diffusion material for the outer cover of an LED (light-emitting diode) lamp and a preparation method for the same. The special polycarbonate light-diffusion material for the outer cover of the LED lamp comprises the following components in 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.


	
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741